


EXHIBIT 10.14
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
OCCIDENTAL OIL AND GAS CORPORATION
RETURN ON ASSETS INCENTIVE AWARD TERMS AND CONDITIONS
(Cash-based, Cash-settled Award)


DATE OF GRANT:
July 22, 2013
 
 
TARGET INCENTIVE AMOUNT:
See Morgan Stanley Benefit Access
“Cash-Based Awards/My Awards/Awarded”
 
 
PERFORMANCE PERIOD:
January 1, 2014 through December 31, 2016





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.    GRANT OF RETURN ON ASSETS INCENTIVE AWARD. In accordance with these Terms
and Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the “Plan”), Occidental
grants to the Grantee as of the Date of Grant, the right to receive in cash up
to 200% of the Target Incentive Amount.


2.    RESTRICTIONS ON TRANSFER. Neither these Terms and Conditions nor any right
to receive cash pursuant to these Terms and Conditions may be transferred or
assigned by the Grantee other than (i) to a beneficiary designated on a form
approved by the Company (if enforceable under local law), by will or, if the
Grantee dies without designating a beneficiary of a valid will, by the laws of
descent and distribution, or (ii) pursuant to a domestic relations order, if
applicable, (if approved or ratified by the Committee).


3.    PERFORMANCE GOAL. The Performance Goal for the Performance Period is based
on the attainment of at least a minimum Return on Assets, as set forth on
Exhibit 1. Return on Assets for the purposes of Exhibit 1 shall be the
percentage obtained by dividing (i) the sum of the Net Income for the Oil and
Gas Segment (Middle East/North Africa) for each year in the Performance Period
by (ii) the sum of the Assets for the Oil and Gas Segment (Middle East/North
Africa) for each year in the Performance Period. For the purposes of the
foregoing calculation, “Net Income” shall be Results of Operations for the Oil
and Gas Segment (Middle East/North Africa) for the applicable year and “Assets”
will be the Net Capitalized Costs (Middle East/North Africa) for the applicable
year, in each case as reported in the Supplemental Oil and Gas Information
contained in the Company’s Annual Report on Form 10-K. For the purpose of the
foregoing sentence, “Assets” will reflect all acquisitions, divestures and write
downs during the Performance Period unless the senior management of Occidental
recommends exclusion and the Committee agrees.


4.    VESTING AND FORFEITURE OF RETURN ON ASSETS INCENTIVE AWARD. (a) If the
Grantee fails to accept this award prior to the next record date for the payment
of dividends on Occidental Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit all
rights under this award and this award will become null and void. For purposes
of this section, acceptance of the award shall occur on the date the Grantee
accepts this Return on Assets Incentive Award through Morgan Stanley Benefit
Access or any replacement on-line system designated by the Company.

2013 ROAI-Cash-OOGC-MENA
1 of 10
 

--------------------------------------------------------------------------------




(b) Except as provided in this paragraph and paragraph (e), the Grantee must
remain in the continuous employ of the Company through the last day of the
Performance Period to receive payment of this award. The continuous employment
of the Grantee will not be deemed to have been interrupted by reason of the
transfer of the Grantee’s employment among the Company and its affiliates or an
approved leave of absence. If, prior to the end of the Performance Period, the
Grantee dies, becomes permanently disabled while in the employ of the Company
and terminates employment as a result thereof, retires with the consent of the
Company less than twelve months after the Date of Grant, or terminates
employment for the convenience of the Company (each of the foregoing, a
“Forfeiture Event”), then the Target Incentive Amount upon which the Grantee's
award is based will be reduced on a pro rata basis based upon the number of days
remaining in the Performance Period following the date of the Forfeiture Event.
If the Grantee retires with the consent of the Company twelve months or more
after the Date of Grant but on or before the last day of the Performance Period,
then the Target Incentive Amount will not be reduced. If the Grantee terminates
employment voluntarily or is terminated for cause before the end of the
Performance Period, then these Terms and Conditions will terminate automatically
on the date of the Grantee’s termination and the Grantee shall forfeit the right
to receive any cash hereunder.


(c) The Grantee's right to receive payment in cash of this award in an amount
not to exceed 200% of the Target Incentive Amount will be based on, and become
nonforfeitable upon the Committee’s certification of, the attainment of the
Performance Goal.


(d) For the purposes of Section 4(c), if prior to the end of the Performance
Period, the Grantee transfers his employment among the Company and its
affiliates, the amount of the award attained by the Grantee shall be determined
by assessing the level of achievement of the Performance Goals, if any,
certified by the Committee for each entity which employed the Grantee during the
Performance Period and multiplying the Target Incentive Amount attainable at
such level by a fraction equal to the number of days in the Performance Period
that the Grantee worked for the entity divided by the total number of days in
the Performance Period. If employees of the entity to which the Grantee
transfers did not receive substantially similar Return on Asset Incentive Awards
or Return on Capital Employed Incentive Awards, then the amount of the award
attained by the Grantee shall be determined as if the Grantee had not
transferred but had remained with Grantee’s original employer.


(e) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive cash equal to
the Target Incentive Amount (as adjusted for any Forfeiture Event pursuant to
Section 4(b)) will become nonforfeitable, subject to the limitations in Section
21 at the earlier of the date of Grantee’s termination by the Company as a
result of the Change in Control event or the last day of the Performance Period.


(f) Notwithstanding any provision to the contrary, no payment shall be made with
respect to the Target Incentive Amount that would cause the total payments made
to the Grantee to exceed the limits in the Golden Parachute Policy or not comply
with the Section 21 of these Terms and Conditions.


5.    PAYMENT OF AWARDS. Up to and including 200% of the Target Incentive
Amount, as adjusted pursuant to Sections 4 and 6 of these Terms and Conditions,
will be settled in cash only. Subjection to Section 21, payment will be made to
the Grantee as promptly as practicable after the Committee’s certification of
the attainment of the Performance Goal or the Change in

2013 ROAI-Cash-OOGC-MENA
2 of 10
 

--------------------------------------------------------------------------------




Control event, as the case may be, but in any event no later than the 15th day
of the third month following the end of the first taxable year in which the
award is no longer subject to a substantial risk of forfeiture.


6.    ADJUSTMENTS. The Committee may adjust the Performance Goal or other
features of this Grant as permitted by Section 5.2.3 of the Plan.


7.    NO EMPLOYMENT CONTRACT. Nothing in these Terms and Conditions confers upon
the Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee. Unless otherwise agreed in a writing
signed by the Grantee and an authorized representative of the Company, the
Grantee’s employment with the Company is at will and may be terminated at any
time by the Grantee or the Company.


8.    TAXES AND WITHHOLDING. Regardless of any action the Company takes with
respect to any or all income tax (including U.S. federal, state and local tax
and non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company. The
Grantee further acknowledges that the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Return on Assets Incentive Award, including the grant or
vesting of the Return on Assets Incentive Award; and (ii) does not commit to and
is under no obligation to structure the terms of the grant or any aspect of the
Return on Assets Incentive Award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Grantee has become subject to tax in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable event, the Grantee acknowledges
that the Company may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items. In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the cash payable
pursuant to this Return on Assets Incentive Award, and if not sufficient, from
the Grantee’s wages or other cash compensation. The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of Grantee’s receipt of this Return on Assets Incentive
Award that cannot be satisfied by the means previously described.


9.    COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply
with all applicable federal, state and non-U.S. laws. However, if it is not
feasible for the Company to comply with these laws with respect to the grant or
settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.


10.    RELATION TO OTHER BENEFITS. The benefits received by the Grantee under
these Terms and Conditions will not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the Company.
Additionally, this Return on Assets Incentive Award is not part of normal or
expected

2013 ROAI-Cash-OOGC-MENA
3 of 10
 

--------------------------------------------------------------------------------




compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long‑service awards. The grant of this Return on
Assets Incentive Award does not create any contractual or other right to receive
future grants of Return on Assets Incentive Awards or benefits in lieu of Return
on Assets Incentive Awards, even if Grantee has a history of receiving Return on
Assets Incentive Awards, or other cash or stock awards.


11.    AMENDMENTS. The Plan may be modified, amended, suspended or terminated by
the Board at any time, as provided in the Plan. Any amendment to the Plan will
be deemed to be an amendment to these Terms and Conditions to the extent it is
applicable to these Terms and Conditions; however, no amendment will adversely
affect the rights of the Grantee under these Terms and Conditions without the
Grantee's consent.


12.    SEVERABILITY. If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.


13.    ENTIRE AGREEMENT; RELATION TO PLAN; INTERPRETATION. Except as
specifically provided in this Section, these Terms and Conditions, the Exhibit
and the Attachments incorporated in these Terms and Conditions constitute the
entire agreement between the Company and the Grantee with respect to this Return
on Assets Incentive Award. These Terms and Conditions are subject to the terms
and conditions of the Plan. In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan control.
Capitalized terms used in these Terms and Conditions without definition have the
meanings assigned to them in the Plan. References to Sections, Exhibits and
Attachments are to Sections of, and Exhibits and Attachments incorporated in,
these Terms and Conditions unless otherwise noted.


14.    SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of
these Terms and Conditions shall be for the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


15.    GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


16.    PRIVACY RIGHTS. By accepting this Return on Assets Incentive Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in these Terms and Conditions by and among, as applicable, the Company
and its affiliates for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan. The Grantee understands that
the Company holds, or may receive from any agent designated by the Company,
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Return
on Assets Incentive Award or any other entitlement to cash or shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”). Data may
be transferred to any third parties assisting

2013 ROAI-Cash-OOGC-MENA
4 of 10
 

--------------------------------------------------------------------------------




in the implementation, administration and management of the Plan. These
recipients may be located in the Grantee’s country or elsewhere, and may have
different data privacy laws and protections than the Grantee’s country. By
accepting these Terms and Conditions, the Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes described above. The Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Committee in writing. Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.


17.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to this Return on Assets
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.


18.    GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this Return on
Assets Incentive Award, the Grantee acknowledges that the Grantee has read these
Terms and Conditions and understands that (i) the grant of this Return on Assets
Incentive Award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Return on Assets Incentive Award is
granted; (ii) all decisions with respect to future awards, if any, will be at
the sole discretion of Occidental; (iii) the Grantee’s participation in the Plan
is voluntary; (iv) this Return on Assets Incentive Award is an extraordinary
item that does not constitute a regular and recurring item of base compensation;
(v) the future amount of any cash payment pursuant to this Return on Assets
Incentive Award cannot be predicted and Occidental does not assume liability in
the event this Return on Assets Incentive Award has no value in the future; (vi)
subject to the terms of any tax equalization agreement between the Grantee and
the entity employing the Grantee, the Grantee will be solely responsible for the
payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction; and (vii) Occidental is not providing any tax,
legal or financial advice with respect to this Return on Assets Incentive Award
or the Grantee’s participation in the Plan.


In consideration of the grant of this Return on Assets Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Assets Incentive Award or diminution in value of this Return on Assets
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting these Terms and Conditions, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
By accepting this Return on Assets Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in these Terms and Conditions by
reference.



2013 ROAI-Cash-OOGC-MENA
5 of 10
 

--------------------------------------------------------------------------------




19.    RELATION TO EMPLOYMENT AGREEMENT. In the event of any inconsistent
provisions between these Terms and Conditions and any employment agreement
between the Grantee and the Company, the provisions of these Terms and
Conditions control except with respect to Attachment 2 Arbitration Provisions.


20.    IMPOSITION OF OTHER REQUIREMENTS. Occidental reserves the right to impose
other requirements on the Grantee’s participation in the Plan and on the Return
on Assets Incentive Award, to the extent Occidental determines it is necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


21.    COMPLIANCE WITH SECTION 409A OF THE CODE. All amounts payable under these
Terms and Conditions are intended to comply with the “short term deferral”
exception from Section 409A of the U.S. Internal Revenue Code (“Section 409A”)
specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor provision) and shall
be paid within the period necessary to qualify for such exception.
Notwithstanding the foregoing, to the extent that it is determined that the Plan
or this award is subject to Section 409A, these Terms and Conditions shall be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. In addition, if this
award is subject to Section 409A, then (i) any payment made to a Grantee who
must be treated as a “specified employee” within the meaning of Section 409A,
that is made on account of the Grantee’s separation from service (as defined for
purposes of Section 409A) (other than by reason of death) will be made at the
time specified above in these Terms and Conditions or, if later, on the date
that is six (6) months and one (1) day following the date of the Grantee’s
separation from service; (ii) any payment on a Change in Control event will be
made only if the Change in Control also qualifies as a change of control event
within the meaning of Section 409A; and (iii) any determination by the Committee
not to accelerate the award on a Change in Control shall be made only to the
extent such determination is consistent with Section 409A. To the extent that
the Board determines that the Plan or this award is subject to Section 409A and
fails to comply with the requirements of Section 409A, the Board reserves the
right (without any obligation to do so) to amend or terminate the Plan and/or
amend, restructure, terminate or replace this award in order to cause this award
to either not be subject to Section 409A or to comply with the applicable
provisions of such section.

2013 ROAI-Cash-OOGC-MENA
6 of 10
 

--------------------------------------------------------------------------------






EXHIBIT 1
2005 Long-Term Incentive Plan


2013 Occidental Oil and Gas Corporation Return on Assets Incentive Award
(Payment Percentage of Target Incentive Amount of Return on Assets Incentive
Award
that becomes Nonforfeitable
Based on Return on Assets for the Three-Year Period Ending December 31, 2016)


End of Period Return on Assets*
Payment Percentage**
 
 


25%


200%


20%


150%


16%


100%


12%


25%


Less than 12%


0%



*     Thresholds will be adjusted up or down by 2% if the three-year average
forward strip WTI prices as of December 31, 2013 are at least $10 greater or
less than, respectively, the three-year average forward strip WTI prices as of
June 30, 2013.


Thresholds will be further adjusted up or down by 2% at the end of the
performance period if actual average WTI prices over the Performance Period are
at least $10 greater or less than, respectively, the three-year average forward
strip WTI prices as of December 31, 2013.


For purposes of the above adjustments, 3-year average forward strip WTI prices
shall be the monthly average futures contract prices, as of the relevant dates,
for West Texas Intermediate Crude Oil, Cushing Delivery on the New York
Mercantile Exchange (NYMEX:CL) for the 36 months of the Performance Period.
Actual WTI shall be the daily average closing price for West Texas Intermediate
Crude Oil, Cushing Delivery on the New York Mercantile Exchange (NYMEX:CL) for
all trading days during the Performance Period. All prices shall be as reported
at www.bloomberg.com or other equivalent site.




**    Payment Percentages for Return on Assets for other values between the
values in the table will be linearly interpolated between the values in the
table.



2013 ROAI-Cash-OOGC-MENA
7 of 10
 

--------------------------------------------------------------------------------






Attachment 1
General Terms of Employment




A.    Except as otherwise required by law or legal process, the Grantee will not
publish or divulge to any person, firm, corporation or institution and will not
use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by the Company, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
B.    At the time of leaving employment with the Company, the Grantee will
deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
C.    The Grantee will, during the Grantee’s employment by the Company, comply
with the provisions of Occidental’s Code of Business Conduct.
D.    Except as otherwise required by the Grantee’s job or permitted by law, the
Grantee will not make statements about any Occidental Parties (1) to the press,
electronic media, to any part of the investment community, to the public, or to
any person connected with, employed by or having a relationship with any of them
without permission of an officer of the Company or (2) that are derogatory,
defamatory or negative. Nothing herein, however, shall prevent Grantee from
making a good faith report or complaint to appropriate governmental authorities.
To the fullest extent permitted by law, Grantee will not interfere with or
disrupt any of the Company’s operations or otherwise take actions intended
directly to harm any of the Occidental Parties.
E.    All inventions, developments, designs, improvements, discoveries and ideas
that the Grantee makes or conceives in the course of employment by the Company,
whether or not during regular working hours, relating to any design, article of
manufacture, machine, apparatus, process, method, composition of matter, product
or any improvement or component thereof, that are manufactured, sold, leased,
used or under development by, or pertain to the present or possible future
business of the Company shall be a work-for-hire and become and remain the
property of Occidental, its successors and assigns.
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.

2013 ROAI-Cash-OOGC-MENA
8 of 10
 

--------------------------------------------------------------------------------




F.    The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the Grantee.
The Company, in its sole discretion, may at any time amend or supplement the
foregoing terms. The Grantee’s breach of the foregoing General Terms of
Employment will entitle the Company to take appropriate disciplinary action,
including, without limitation, reduction of the Return on Assets Incentive Award
granted pursuant to these Terms and Conditions and termination of employment.

2013 ROAI-Cash-OOGC-MENA
9 of 10
 

--------------------------------------------------------------------------------






Attachment 2
Arbitration Provisions




Any dispute arising out of or in any way related to the Grantee’s employment
with any of the Occidental Parties, or the termination of that employment, will
be decided exclusively by final and binding arbitration pursuant to any
procedures required by applicable law. To the extent not inconsistent with
applicable law, any arbitration will be submitted to American Arbitration
Association (“AAA”) and subject to AAA Employment Arbitration Rules and
Mediation Procedures in effect at the time of filing of the demand for
arbitration. Only the following claims are excluded from these Terms and
Conditions: (1) claims for workers’ compensation, unemployment compensation, or
state disability benefits, and claims based upon any pension or welfare benefit
plan the terms of which contain an arbitration or other non-judicial dispute
resolution procedure, (2) to the extent permitted by applicable law, claims for
provisional remedies to maintain the status quo pending the outcome of
arbitration, (3) claims based on employee compensation award agreements and
incentive plans and (4) claims which are not permitted by applicable law to be
subject to a binding pre-dispute arbitration agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator. Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and fees. Any
controversy regarding the payment of fees and expenses under this arbitration
provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court. Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award. The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.





2013 ROAI-Cash-OOGC-MENA
10 of 10
 